DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2, element 68.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 1, the claim recites in lines 14-16 the limitation “selectively affixing a sleeve…about a shaft of the endoscope..the sleeve movable along the shaft of the endoscope”.  However, though the specification of the corresponding PG-Pub affixing a sleeve including a second position sensor about a shaft of the endoscope..” and “Sleeve 60 is positionable about a portion of any surgical instrument or tool…”, therefore making it clear that the sleeve is affixed or positioned “about” a shaft of the endoscope/instrument, the specification does not set forth that the sleeve is “movable along the shaft of the endoscope”.  The claims therefore fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in lines 14-16, the limitation “selectively affixing a sleeve ..about a shaft of the endoscope..the sleeve movable along the shaft of the endoscope” is recited.  It is unclear as to how the sleeve can be both selectively “affixed” (i.e. fixed/attached) about a shaft of the endoscope and at the same time “movable” along the shaft of the endoscope.  For examination purposes, it is assumed that the sleeve can be moved to a position and then affixed/attached at a desired position and/or the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (US Pub No. 2015/0351860) in view of Krimsky et al. (US Pub No. 2018/0338673) in view of Vesely (US Patent No. 5,830,144).
With regards to claim 1, Piron et al. disclose a method for performing a surgical procedure, comprising:
generating, by a computing device, an anatomical map of a patient from a plurality of images (paragraphs [0015], [0059], [0066], [0080], referring to the 3D images, wherein received inputs, such as sulci entry points, target locationso, etc., may be overlaid on the 3D images; note that the “computing device” has been interpreted as corresponding to a processor, as set forth in paragraph [0032] of the corresponding, instant PG-Pub 2019/0209241, along with the algorithms as described throughout the specification for performing the claimed functions, and equivalents thereof);
positioning a trocar obturator (210) adjacent to the patient (paragraphs [0048]-[0049], [0092], referring to the tracked introducer (210) which is positioned within an access port; Figure 2);
calculating, by the computing device, a projected path (i.e. “first path trajectory”/”trajectory paths/plans”, etc.) of the trocar obturator (paragraphs [0015], [0059], [0080], [0092]-[0093], [0125], referring to the one or more trajectory paths/plans which are based on the calculated score for a projected surgical path and/or the displayed trajectory which is adjusted);
overlaying, by the computing device, the projected path of the trocar obturator with the anatomical map of the patient (paragraphs [0015], [0059], [0080], [0092]-[0093], [0125], referring to the overlay image of the brain and the multipoint path trajectory); and 
displaying the projected path of the trocar obturator and the anatomical map of the patient on a display device to define an augmented image (paragraphs [0015], [0046], [0059], [0080], [0125], referring to the display of the 3D image and overlaid trajectory paths; Figures 1-2);
establishing a coordinate frame of reference of the patient (paragraphs [0080]-[0081], referring to registering between the coordinate frame of a tracking system, the physical location of the patient in space, and the coordinate frame of the corresponding image of the patient, wherein the registration is typically obtained relative to the patient 
affixing a position sensor to the trocar obturator (210) to determine a position of the trocar obturator relative to the patient coordinate frame of reference (paragraphs [0048]-[0049], referring to the introducer (210) including markers (212) for tracking, wherein the markers may be pick-up coils (i.e. position sensor)  in the case of electromagnetic tracking system; paragraphs [0080]-[0081], referring to registering the coordinate frame of the tracking system to the physical location of the patient in space (i.e. “fixed reference for the anatomy”), which would result in determining a position of the trocar obturator relative to the patient coordinate frame of reference);
inserting an endoscope into the patient (paragraphs [0010], [0066], [0085], [0117], referring to the intraoperative imaging system comprising of endoscopes). 
However, though Piron et al. do disclose determining a position of an endoscope relative to the patient coordinate frame of reference (paragraph [0010], referring to intra-operative imaging system consisting of microscopes, endoscopes, or external video scopes; paragraphs [0080]-[0081], referring to the tracking a handheld instrument using a tracking system, wherein the coordinate frame of the tracking system, the physical location of the patient in space, and the coordinate frame of the corresponding image of the patient are registered in order to display a representation of the instrument’s position and orientation as an overlay on an image; paragraph [0097], referring to tracking instruments used to provide intraoperative imaging, such as an external scope (505), using the tracking system), Piron et al. do not specifically disclose that their method further comprises selectively affixing a sleeve formed of a flexible material about a shaft 
Krimsky et al. disclose a surgical apparatus for navigating and guiding surgical tools and instruments to a target within a patient’s body, wherein the apparatus includes an elastomeric (i.e. flexible) sheath (106) having a lumen configured to receive a shaft (108) of an endoscope/bronchoscope(Abstract; paragraphs [0037], [0040]).  The elastomeric sheath (106) further includes a navigation sensor (134; position sensor) disposed on a distal portion of the elastomeric sheath, wherein the sensor is configured to be detectable in an electromagnetic field and aid in guiding the elastomeric sheath and endoscope (Abstract; paragraphs [0037], [0040]).  The EM sensor (134), in conjunction with an electromagnetic field generator, may be used to determine the location of the distal portion (118) of the sheath (106) within the patient’s body based on a determined position of the EM sensor (134), wherein a six degrees-of-freedom EM tracking system may be utilized for performing navigation (paragraph [0040], note that the “six degrees-of-freedom” tracking would provide position and orientation tracking).  As can be seen in Figure 2B, the sheath (106; “sleeve”) is selectively affixed about a shaft (108) of the endoscope (i.e. referring to the bronchoscope (108) being “fixed within the first lumen 122 of the sheath 106”, and therefore the sheath is “selectively affixed” about the shaft (108)) such that a portion of the shaft (108) extends distally through the sheath (106) (paragraphs [0037], [0040]). The sheath coupled with an EM sensor (134) allows for tracking of the bronchoscope (108) while leaving the working channel (116) of 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Piron et al. further comprise selectively affixing a sleeve formed of a flexible material about a shaft of the endoscope such that a portion of the shaft extends distally through the sleeve, the sleeve including a second position sensor to determine the position and the orientation of the endoscope relative to the patient coordinate frame of reference, as taught by Krimsky et al., in order to allow for tracking of the endoscope while leaving the working channel of the endoscope open to receive additional surgical tools and allow for various surgical tools to be adapted to include navigation capabilities (paragraph [0040]).
However, the above combined references do not specifically disclose that the sleeve is movable along the shaft of the endoscope.
Vesely discloses a tracking data sheath (100), wherein an instrument can be inserted inside of the sheath (100) (Abstract; column 5, lines 7-15).  In this manner, sheath (100) facilitates positioning of the instrument to the desired location, without the need to permanently attach a tracking system to the instrument (column 5, lines 7-15).  After the instrument is located at the desired position, the sheath can be slid upwards (i.e. sheath is movable along the shaft of the instrument), and out of the way of the treatment area (column 5, lines 7-15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the sleeve of the above combined references be movable along the shaft of the endoscope, as taught by Vesely, in order 
With regards to claim 2, Piron et al. disclose that their method further comprises determining the location of an incision site based on the augmented image (paragraphs [0015], [0092]-[0094]).  
With regards to claim 5, Piron et al. disclose that their method further comprises using at least one of a direction of view, a field of view (i.e. an image acquired using the endoscope would represent the field of view), and a magnification of the endoscope to further refine, with the computing device, the augmented image (paragraph [0010], referring to the intraoperative imaging system comprising of endoscopes; paragraphs [0085], [0139], [0142], referring to updating preoperative images (i.e. 3D MRI data) with intraoperatively acquired images and referring to matching overlay representations of tissue with actual view of the tissue of interest, which can be matching video image from endoscopy with bone rendering of bone surface, etc.).   
	With regards to claim 7, Piron et al. disclose that generating the anatomical map of the patient includes performing pre-procedural imaging of the patient using one or more imaging modalities to create a pre-procedural anatomical map of the patient (paragraph [0059], referring to pre-operative 3D imaging data).
	With regards to claim 8, Piron et al. disclose that generating the anatomical map of the patient includes performing real-time imaging (i.e. “intraoperative imaging”) of the patient during a surgical procedure (paragraphs [0010]-[0011], [0085], [0139]-[0142]).  

	With regards to claim 19, Piron et al. disclose that affixing the position sensor to the trocar obturator includes determining an orientation of the trocar obturator relative to the patient coordinate system (paragraphs [0048]-[0049], note that the output of the 3D optical tracking stereo camera which outputs axial, sagittal and coronal views, would provide an orientation of the trocar obturator relative to the patient coordinate system, paragraphs [0080]-[0081], [0101]). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. in view of Krimsky et al. and Vesely, as applied to claim 1 above, and further in view of Barbagli et al. (US Pub No. 2008/0119727).
With regards to claim 3, as discussed above, the above combined references meet the limitations of claim 1.  Further, though Piron et al. disclose using sensors to establish a coordinate frame of reference of the patient (paragraphs [0080]-[0081]), Piron et al. do not specifically disclose that the coordinate frame of reference is established by positioning a rigid pad including a sensor array under the patient.

Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have the coordinate frame of reference is established by positioning a rigid pad including a sensor array under the patient, as Piron et al. requies establishing a local patient reference frame and Barbagli et al. disclose effectively establishing a local patient reference frame by positioning a rigid pad (i.e. structure/table) including a sensor array under the patient (paragraphs [0173]-[0174]).  That is, using the known technique for establishing a patient frame of reference, as desired by Piron et al., by using a rigid pad including a sensory array under the patient, as taught by Barbagli et al., would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-9 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Krimsky has been introduced to teach selectively affixing a sleeve formed of a flexible material about a shaft of the endoscope such that a portion of the shaft extends distally through the sleeve, etc., and Vesely has been introduced to teach that the sleeve is movable along the shaft of the endoscope.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793